Citation Nr: 0015070	
Decision Date: 06/08/00    Archive Date: 06/15/00

DOCKET NO.  99-00 286	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Whether a substantive appeal of a March 1994 rating 
decision was timely filed.

2.  Entitlement to service connection for a respiratory 
disorder, including service connection based on exposure to 
Agent Orange.

3.  Entitlement to service connection for infertility, 
including service connection based on exposure to Agent 
Orange.

4.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).

5.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
tinnitus.

6.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for the 
residuals of a fracture of the right great toe.

7.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
skin disorder, including service connection based on exposure 
to Agent Orange.

8.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to Department of Veterans 
Affairs (VA) disability compensation for alcohol abuse.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran had active duty from August 1965 to July 1968.

In a March 1994 rating decision the VA Regional Office (RO) 
denied entitlement to service connection for any disorder 
based on Agent Orange exposure, PTSD, tinnitus, the residuals 
of a broken right toe, alcohol abuse, bilateral pes planus, 
itching over the entire body, tinea pedis, and entitlement to 
a permanent and total disability rating for non-service 
connected pension purposes.  In September 1997 the RO 
determined that the veteran had not timely filed a 
substantive appeal pertaining to that rating decision.  The 
veteran has perfected an appeal of the September 1997 
determination.

In a January 1998 rating decision the RO denied entitlement 
to service connection for a respiratory disorder, 
infertility, and PTSD, and determined that new and material 
evidence had not been submitted to reopen the claims for 
service connection for tinnitus; a fracture of the right big 
toe; itching all over the body, including a skin disorder due 
to herbicide exposure; bilateral tinea pedis; and alcohol 
abuse.  The veteran also perfected an appeal of the January 
1998 rating decision.

In the January 1998 rating decision the RO denied entitlement 
to service connection for PTSD without determining whether 
new and material evidence had been submitted to reopen the 
previously denied claim.  Assuming that the March 1994 rating 
decision is final, the Board is precluded from considering 
the substantive merits of the claim for service connection 
for PTSD in the absence of a finding that new and material 
evidence has been submitted.  Hickson v. West, 12 Vet. App. 
247 (1999).  In light of the Board's disposition of the 
appeal pertaining to the timely filing of the substantive 
appeal, the Board finds that the proper issue on appeal is 
whether new and material evidence has been submitted to 
reopen the previously denied claim.  The Board also finds 
that it can consider the issue of new and material evidence 
without prejudice to the veteran, because in reviewing the 
substantive merits of his claim in January 1998 the RO 
provided him with a higher level of review than that to which 
he was entitled.  Voerth v. West, 13 Vet. App. 117 (1999).


FINDINGS OF FACT

1.  The veteran was notified of the results of the March 1994 
rating decision on April 1, 1994.

2.  Following a timely filed notice of disagreement, the 
veteran received the statement of the case pertaining to the 
March 1994 rating decision on June 23, 1995.

3.  The veteran was not provided an extension of the time 
period in which he was required to file the substantive 
appeal.

4.  The veteran did not file a substantive appeal of the 
March 1994 decision until November 21, 1995.

5.  The claim of entitlement to service connection for a 
respiratory disorder is not supported by competent medical 
evidence showing that the veteran's respiratory disorder is 
related to an in-service disease or injury, including 
exposure to Agent Orange.

6.  The claim of entitlement to service connection for 
infertility is not supported by competent medical evidence 
showing that the veteran is infertile as the result of an in-
service disease or injury, including exposure to Agent 
Orange.

7.  In the March 1994 rating decision the RO denied 
entitlement to service connection for PTSD, tinnitus, the 
residuals of a fracture of the right great toe, a skin 
disorder (including itching over the entire body and tinea 
pedis), and alcohol abuse.  The veteran was notified of the 
March 1994 rating decision and did not timely perfect and 
appeal of that decision, and the March 1994 decision is 
final.

8.  The evidence submitted subsequent to the March 1994 
decision pertaining to PTSD, tinnitus, the residuals of a 
fracture of the right great toe, and a skin disorder is new, 
in that it is not cumulative and was not previously 
considered by decisionmakers, and it is material because it 
bears directly and substantially on whether the veteran has 
PTSD, tinnitus, any residuals of a fracture of the right 
great toe, and a skin disorder that are related to service; 
and it must be considered in order to fairly decide the 
merits of his claims.

9.  The evidence submitted subsequent to the March 1994 
decision pertaining to alcohol abuse is new, in that it is 
not cumulative of the evidence before the decisionmakers when 
compensation was denied in March 1994, but the evidence is 
not material because it does not bear directly or 
substantially on whether service connection for alcohol abuse 
is warranted.

10.  The claim of entitlement to service connection for PTSD 
is supported by medical evidence showing a current diagnosis 
of PTSD, lay evidence of having experienced a stressor during 
service, and medical evidence of a nexus between the 
diagnosis of PTSD and the claimed in-service stressor.

11.  The claims of entitlement to service connection for 
tinnitus and a skin disorder (including itching over the 
entire body and tinea pedis) are not supported by competent 
medical evidence showing that the disorders are related to an 
in-service disease or injury, including exposure to Agent 
Orange.

12.  The claim of entitlement to service connection for the 
residuals of a fracture of the right great toe is not 
supported by competent medical evidence showing that the 
veteran has any disability of the right toe that is related 
to an in-service disease or injury.


CONCLUSIONS OF LAW

1.  A substantive appeal of the March 1994 decision was not 
timely filed, and the Board does not have jurisdiction to 
review that decision.  38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. §§ 20.200, 20.302, 20.303 (1999).

2.  The March 1994 rating decision in which the RO denied 
entitlement to service connection for PTSD, tinnitus, the 
residuals of a fracture of the right great toe, and a skin 
disorder (including itching over the entire body and tinea 
pedis) is final, new and material evidence has been 
submitted, and the claims are reopened.  38 U.S.C.A. §§ 5108, 
7105 (West 1991); 38 C.F.R. §§ 3.156, 20.1103 (1999).

3.  The March 1994 rating decision in which the RO denied 
entitlement to service connection for alcohol abuse is final, 
new and material evidence has not been submitted, and the 
claim is not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 
1991); 38 C.F.R. §§ 3.156, 20.1103 (1999).

4.  The claim of entitlement to service connection for PTSD 
is well grounded.  38 U.S.C.A. § 5107 (West 1991).

5.  The claims of entitlement to service connection for a 
respiratory disorder, infertility, tinnitus, the residuals of 
a fracture of the right great toe, and a skin disorder 
(including itching over the entire body and tinea pedis) are 
not well grounded.  38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The service medical records show that in May 1968 the veteran 
received treatment for a rash on both arms, which was 
assessed as allergic (contact) dermatitis.  The service 
medical records, including his July 1968 separation 
examination, are otherwise silent for any complaints or 
clinical findings pertaining to the claimed disabilities.  
His discharge certificate indicates that he received the 
Vietnam Service Medal and the Vietnam Campaign Medal, and 
that his military occupational specialty (MOS) was a military 
policeman.

The veteran initially claimed entitlement to VA compensation 
and/or pension benefits in March 1993.  In support of his 
claim he submitted private treatment records showing that he 
received extensive treatment for lumbosacral degenerative 
disc disease following a work-related accident in 1985.  In 
February 1986 his treating physician described one of the 
symptoms of the degenerative disc disease to be pain that 
radiated down the right leg and over the medial aspect of the 
right great toe.  In March 1993 his respiratory complaints 
were diagnosed as bronchial asthma.

During May 1993 VA examinations the veteran reported having 
hallucinations and nightmares since the Vietnam war; 
tinnitus, which he attributed to a concussion that he 
incurred while serving in Vietnam; and pruritus over his 
entire body since serving in Vietnam, which he attributed to 
Agent Orange exposure.  He also reported receiving treatment 
for asthma, and that he had been examined by a dermatologist 
but that no skin lesions could be found.  The medical 
examiner provided a diagnosis of generalized pruritus, which 
could be due to psychological factors in that no skin lesions 
were found on examination.

In conjunction with the May 1993 psychiatric examination the 
veteran reported having visual and auditory hallucination 
since returning from the Vietnam War.  He also reported 
having dissociative-type experiences for a few years after he 
returned from Vietnam; that he continued to have nightmares 
involving killing other people or being killed; and that he 
had recurrent, intrusive recollections about Vietnam.  He 
felt estranged from others; he had difficulty sleeping; he 
demonstrated irritability, outbursts of anger, and an 
exaggerated startle response; and he experienced a depressed 
mood.  He reported the heavy use of alcohol while serving in 
Vietnam, which continued after his separation from service.  
He denied having received any prior psychiatric treatment.  
He also reported having possibly been hit in the head by 
shrapnel while in Vietnam, for which he was not hospitalized.  

In her assessment of the veteran's psychiatric symptoms the 
examiner noted that the veteran had served in combat while in 
Vietnam for a period of seven months, which placed him in 
frequent life-threatening situations.  She also found that he 
relived these combat experiences after the war.  As a result 
of the psychiatric interview the examiner provided diagnoses 
of chronic PTSD and a major depressive disorder.

An August 1993 VA hospital summary indicates that the veteran 
was hospitalized for the treatment of alcohol dependence, 
with a concurrent diagnosis of PTSD.  His physical problems 
at that time included chronic obstructive pulmonary disease.

The RO afforded the veteran an orthopedic examination of the 
feet in January 1994, during which he complained of pain in 
the right great toe with ambulation.  Examination of the feet 
revealed no abnormalities, with the exception of bilateral 
tinea pedis.  The examiner provided a diagnosis of chronic 
pain of the right great toe with ambulation and range of 
motion and chronic bilateral tinea pedis.

In February 1994 the RO asked the veteran to provide detailed 
information about the traumatic events that he experienced 
while in service, including the dates and places of his 
military assignments and his duties at each location, the 
dates and places where the traumatic events occurred, and the 
names of any other individuals involved.

In conjunction with a February 1994 VA psychiatric 
examination the veteran stated that although his MOS was that 
of a military policeman, he spent more time functioning as an 
infantryman.  He reported having engaged in many firefights 
and receiving minor shrapnel wounds that did not require 
medical attention.  He reported a specific instance in which 
his unit entered a Vietnamese village to look for contraband, 
and came under fire.  He also reported that his compound was 
attacked when he was stationed on the Mekong Delta, at which 
time he sustained an injury to his right great toe.  He 
stated that several of his friends were wounded or killed 
while he was in Vietnam, and that he started drinking heavily 
while stationed there.  Based on the psychiatric interview, 
the examiner again provided diagnoses of PTSD resulting from 
the veteran's Vietnam experiences and alcohol dependence, in 
remission.

The RO provided the veteran with psychological testing in 
February 1994, which also resulted in diagnoses of PTSD and 
alcohol dependence.

In a March 1994 statement the veteran described the events 
that occurred in Vietnam that he found to be the most 
stressful, including bombing of the air strip when his plane 
landed and being ambushed while patrolling the highway 
between Bear Cat and Bien Hoa and Bear Cat and Whiskey Papa.  
He stated that the unit's compound was attacked by the 
Vietcong while they were on their way to the Mekong Delta, 
while camped at Tan Tru or Tan An, and that the compound on 
the Mekong Delta came under mortar fire.  He reported having 
injured his right great toe during the mortar attack, but 
denied receiving any medical treatment for the injury.  He 
again reported coming under attack when his unit entered a 
village north of Bear Cat for the purpose of confiscating 
contraband.  He stated that he itched all over his body since 
returning from Vietnam, which he attributed to Agent Orange, 
although nothing was found when he sought medical treatment.  
In that statement the veteran also changed his address from 
that previously given.

In March 1994 the RO again asked the veteran to provide 
detailed information about his claimed stressors.

Based on the evidence shown above, in the March 1994 rating 
decision the RO denied entitlement to service connection for 
Agent Orange exposure, PTSD, tinnitus, a broken right great 
toe, alcohol abuse, itching over the entire body, and tinea 
pedis.  The veteran was notified of that decision in a letter 
dated April 1, 1994.  In February 1995 he submitted a notice 
of disagreement with the March 1994 decision.  The RO 
provided him with a statement of the case on May 8, 1995, but 
the statement of the case was not mailed to the latest 
address of record.  Another letter sent to the veteran on the 
same day to the same address was returned by the United 
States Postal Service as undeliverable.  The veteran 
submitted a substantive appeal of the March 1994 decision on 
November 30, 1995.

In a September 1997 notice the RO informed the veteran that 
his substantive appeal of the March 1994 decision was not 
timely filed.  In his September 1997 notice of disagreement 
with that determination, he stated that he received the 
statement of the case on June 23, 1995, and that on August 
15, 1995, he submitted a written request for a 90-day 
extension of the time in which he had to file the substantive 
appeal.  He also provided a copy of the request for an 
extension, which shows a date stamp of being received at the 
RO in October 1997.

The evidence received subsequent to the March 1994 rating 
decision includes VA treatment records, which show that in 
August 1997 the veteran received treatment for tinea cruris.  
Documents received from the Social Security Administration 
(SSA) show that in September 1995 he was found to be totally 
disabled by an Administrative Law Judge (ALJ) due to a severe 
orthopedic impairment and a severe psychiatric impairment.  
The finding of a severe psychiatric impairment was based on 
the report of the May 1993 VA psychiatric examination, which 
resulted in diagnoses of major depression and PTSD, and a 
consultative examination by SSA, which also resulted in a 
diagnosis of PTSD.  The ALJ found, based on the medical 
evidence, that the PTSD was related to the veteran's Vietnam 
service.

In September 1997 the RO again asked the veteran to specify, 
as closely as possible, the dates of the individual stressful 
events that he had experienced in Vietnam.  In a statement 
received in October 1997 the veteran stated that he was 
unable to recall the specific dates, but that the events 
occurred in 1967 or 1968.

The veteran's service personnel records show that his MOS was 
a military policeman when he was sent to Vietnam in July 
1967.  He served in Vietnam until July 1968 with the 9th 
Military Police Company, 9th Infantry Division.

Following the RO's August 1998 request to verify the 
stressors claimed by the veteran, in April 1999 the United 
States Armed Services Center for Research of Unit Records 
(USASCRUR) provided copies of extracts of the Operational 
Reports--Lessons Learned submitted by the 9th Infantry 
Division for August 1967--January 1968 and July 1968.  Those 
reports provide information on the activities of the infantry 
division, but include no data pertaining specifically to the 
9th Military Police Company.  The USASCRUR also instructed 
the RO to obtain the morning reports for the 9th Military 
Police Company from the National Personnel Records Center 
(NPRC).

During an August 1998 hearing the veteran testified that 
after he had received the "papers" from the RO, he contacted 
an individual who appears to be his personal representative, 
and that they submitted a request for a 90-day extension of 
the time to file the substantive appeal.  

He also testified that he started having difficulty breathing 
three or four months after he returned from Vietnam, and that 
he first sought treatment six months to a year after he was 
separated from service.  He stated that the records of that 
treatment were not available.  He also stated that he 
continued to receive treatment for asthma, but that his 
physician had not told him what caused it.

He stated that he fathered two children prior to going to 
Vietnam, but that he had not fathered any children after 
returning from Vietnam.  He also stated that his wife tried 
to get pregnant six months after he returned from Vietnam, 
but was unable to do so.  He denied that any physician had 
told him that he was sterile, or that he had been tested for 
sterility.

He also testified that while he was in Vietnam he was 
stationed at Bear Cat from the time he arrived until November 
or December 1967, then he was sent to the Mekong Delta for 
four months, then he returned to Bear Cat for the remainder 
of his tour.  He stated that his duties were those of a 
military police officer.  He described a stressful event that 
occurred when his unit received information that the Vietcong 
were stealing supplies from American troops.  He stated that 
approximately ten men from his unit, including himself, were 
sent to a Vietnamese village to confiscate the contraband.  
They were heavily fired upon when they entered the village, 
but were able to secure the area and find the contraband.  He 
stated that this event occurred in June or July of 1967.

He described an additional event that occurred when he was 
patrolling Highway 15 two and a half miles south of Whiskey 
Papa, or the water point, when he came under heavy fire.  He 
stated that the bullets were piling up near the jeep because 
the people firing at them were out of range.  He was knocked 
out, and later came to on the floor of the jeep.  He was 
later ambushed in the same place a second time.  He was not 
asked to give the approximate dates of the ambushes.

The veteran also testified that the ringing in his ears 
started when he was in Vietnam, after the mortar attack in 
the Mekong Delta.  He stated that one of the rockets caused a 
big explosion, and that he had ringing in his ears since that 
day.  He also stated that he injured his right great toe when 
he was running to the bunkers when the mortar attack 
occurred.  He further stated that the toe was examined 
following his separation from service, but no abnormalities 
were found.  He reported having periodic pain in the joint of 
the great toe, but denied having received any treatment.  He 
also reported that the pain in his toe had been recently 
diagnosed as tendonitis.

He further testified that he complained of his skin itching 
while in service, for which he received medication and was 
then returned to duty.  The itching recurred in 1968 after he 
was separated from service, and he was again given 
medication.  He stated that he started drinking heavily then 
and he never noticed the itching while he was drinking, but 
that he had noticed it again after he stopped drinking.  He 
took Benadryl for the itching, but denied that his physicians 
had told him the cause of the problem.  He stated that he had 
raw spots between his toes when he came back from Vietnam, 
which he primarily treated himself.  He also stated that the 
problem periodically recurred, which he continued to treat 
himself.

He further stated that he started drinking heavily while he 
was in Vietnam, and that he continued to abuse alcohol.

II.  Timely Filing of a Substantive Appeal

Appellate review is initiated by a notice of disagreement and 
completed by a substantive appeal filed after a statement of 
the case is furnished to the veteran.  The notice of 
disagreement must be filed within one year from the date of 
mailing of the notice of the determination.  The substantive 
appeal must be filed within 60 days from the date the 
statement of the case is mailed, or within the remainder of 
the one year period from the date of mailing of the notice of 
determination, whichever occurs later.  In the absence of a 
properly perfected appeal, the Board is without jurisdiction 
to determine the merits of the case.  38 U.S.C.A. § 7105; see 
Roy v. Brown, 5 Vet. App. 554 (1993); 38 C.F.R. §§ 20.200, 
20.302; see also Black v. Brown, 10 Vet. App. 279, 284 
(1997).

An extension of the 60-day period for filing a substantive 
appeal may be granted for good cause.  A request for such an 
extension must be in writing and must be made prior to the 
expiration of the time limit for filing the substantive 
appeal.  The request for extension must be filed with the VA 
office from which the claimant received notice of the 
determination being appealed, unless notice has been received 
that the applicable records have been transferred to another 
VA office.  38 C.F.R. § 20.303.

The evidence indicates that the statement of the case 
pertaining to the veteran's appeal of the March 1994 decision 
was mailed to him on May 8, 1995, but the statement of the 
case was not mailed to the latest address of record.  
38 C.F.R. § 19.30.  Although other correspondence that the RO 
sent to the expired address was returned by the Postal 
Service, the statement of the case was not returned.  The 
veteran has acknowledged that he received the statement of 
the case on June 23, 1995.

Having received the statement of the case on June 23, 1995, 
the veteran had 60 days from that date to file his 
substantive appeal.  Although he contends that he submitted a 
request for an extension of the time period for filing the 
substantive appeal, no such request is of record.  It is not 
sufficient to have submitted the request for an extension to 
his representative; the request must be received by the RO.  
38 C.F.R. § 20.303.  The veteran has not submitted evidence 
showing that the request for an extension was actually filed 
with the RO.

The veteran did not submit his substantive appeal of the 
March 1994 decision until November 30, 1995, more than three 
months after the expiration of the applicable filing period.  
The Board finds, therefore, that the substantive appeal of 
the March 1994 decision was not timely filed, and that the 
March 1994 decision is final.

III.  Service Connection for a Respiratory Disorder and 
Infertility

The threshold question that must be resolved with regard to 
the claims is whether the veteran has presented evidence that 
the claims are well grounded.  38 U.S.C.A. § 5107(a); Epps v. 
Brown, 9 Vet. App. 341 (1996), aff'd, 126 F.3d 1464 (Fed. 
Cir. 1997), cert. denied, 118 S.Ct. 2348 (1998).  A well 
grounded claim is a plausible claim, meaning a claim that 
appears to be meritorious on its own or capable of 
substantiation.  Epps, 126 F.3d at 1468.  An allegation of a 
disorder that is service connected is not sufficient; the 
veteran must submit evidence in support of the claim that 
would "justify a belief by a fair and impartial individual 
that the claim is plausible."  Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992).  The quality and quantity of the 
evidence required to meet this statutory burden depends upon 
the issue presented by the claim.  Grottveit v. Brown, 5 Vet. 
App. 91, 92-93 (1993).  

In order for a claim for service connection to be well 
grounded, there must be a medical diagnosis of a current 
disability, medical or lay evidence of the incurrence of a 
disease or injury in service, and medical evidence of a nexus 
between the in-service disease or injury and the current 
disability.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  
Alternatively, the second and third elements can be satisfied 
by evidence showing that a disorder was noted during service 
or any applicable presumptive period, evidence of post-
service continuity of symptomatology, and medical or, in some 
circumstances, lay evidence of a nexus between the present 
disability and the post-service symptomatology.  In addition, 
if the claim for service connection pertains to a disease 
rather than the residuals of an injury, a well-grounded claim 
can be established by evidence showing a chronic disease in 
service or during any applicable presumptive period and 
present disability from that disease.  See Savage v. Gober, 
10 Vet. App. 488, 495-497 (1997); 38 C.F.R. § 3.303(b).

In order to establish a well-grounded claim based on exposure 
to Agent Orange, the veteran must submit competent evidence 
showing that he currently has a medical diagnosis of 
disability that is due to Agent Orange exposure.  Medical 
evidence showing that he has one of the diseases listed in 
38 C.F.R. § 3.309(e) that have been shown to be related to 
Agent Orange exposure is sufficient to make his claim well 
grounded.  If he does not have one of the diseases listed in 
38 C.F.R. § 3.309(e), he must submit competent medical 
evidence showing that the currently diagnosed disease is 
related to Agent Orange exposure.  See Brock v. Brown, 10 
Vet. App. 155 (1997).  In addition, if the veteran does not 
submit evidence showing that he has one of the diseases 
listed in 38 C.F.R. § 3.309(e), he must submit competent 
evidence showing that he was exposed to Agent Orange.  See 
McCartt v. West, 
12 Vet. App. 164 (1999).

A lay person is not competent to make a medical diagnosis or 
to relate a medical disorder to a specific cause.  Therefore, 
if the determinant issue is one of medical etiology or a 
medical diagnosis, competent medical evidence is generally 
required to make the claim well grounded.  See Grottveit, 
5 Vet. App. at 93.  A lay person is, however, competent to 
provide evidence of an observable condition during and 
following service.  Savage, 10 Vet. App. at 496.  If the 
claimed disability relates to an observable disorder, lay 
evidence may be sufficient to show the incurrence of a 
disease or injury in service and continuity of the disorder 
following service.  Medical evidence is required, however, to 
show a relationship between the current medical diagnosis and 
the continuing symptomatology.  See Clyburn v. West, 
12 Vet. App. 296 (1999).  In determining whether the claim is 
well grounded, the evidence is generally presumed to be 
credible.  See Hickson v. West, 11 Vet. App. 374 (1999).

The Board has reviewed the evidence of record and finds that 
the claims of entitlement to service connection for a 
respiratory disorder and infertility are not well grounded.  
The medical evidence shows that the veteran has asthma and he 
has provided lay evidence of having had difficulty breathing 
during service, so that the first and second Caluza elements 
have been satisfied regarding that claim.  Caluza, 7 Vet. 
App. at 506.  The veteran has not provided any competent 
medical evidence, however, showing a nexus between the 
asthma, which was first documented in 1993, and the symptoms 
that he experienced during service.  See Boyer v. West, 
11 Vet. App. 477 (1998), aff'd on reh'g, 12 Vet. App. 142 
(1999).  Asthma is not one of the diseases listed in 
38 C.F.R. § 3.309(e) to which the presumption of service 
connection applies for veterans exposed to Agent Orange, and 
the veteran has not presented any competent evidence showing 
that his asthma was caused by Agent Orange exposure.  His 
assertions that the asthma is related to the symptoms that he 
had in service or Agent Orange exposure is not probative 
because he is not competent to provide evidence of the 
etiology of a medical disorder.  Grottveit, 5 Vet. App. 
at 93.  The Board has determined, therefore, that the claim 
of entitlement to service connection for a respiratory 
disorder is not well grounded.

The veteran claims to be infertile following his service in 
Vietnam, which he attributes to Agent Orange exposure.  He 
based this assertion on the inability of his wife to conceive 
a child, but he has not provided any medical evidence showing 
that he is, in fact, infertile, or that any infertility is 
related to service, including exposure to Agent Orange.  
Infertility is not one of the diseases listed in 38 C.F.R. 
§ 3.309(e) to which the presumption of service connection 
applies for veterans exposed to Agent Orange.  In the absence 
of medical evidence showing that he suffers from infertility 
that is related to an in-service disease or injury, including 
Agent Orange exposure, the Board has determined that the 
claim of entitlement to service connection for that disorder 
is not well grounded.  See Rabideau v. Derwinski, 
2 Vet. App. 141 (1992) (a claim cannot be well grounded in 
the absence of evidence showing current disability).

If the veteran fails to submit evidence showing that his 
claim is well grounded, VA is under no duty to assist him in 
any further development of the claim.  See Morton v. West, 12 
Vet. App. 477 (1999), en banc denied July 28, 1999.  VA may, 
however, dependent on the facts of the case, have a duty to 
notify him of the evidence needed to support his claim.  
38 U.S.C.A. § 5103; see also Robinette v. Brown, 8 Vet. App. 
69, 79 (1995).  The veteran has not indicated the existence 
of any evidence that, if obtained, would make his claims well 
grounded.  VA has no further obligation, therefore, to notify 
him of the evidence needed to support his claims.  See 
McKnight v. Gober, 131 F.3d 1483, 1485 (Fed. Cir. 1997).

IV.  New and Material Evidence

A decision of the RO becomes final and is not subject to 
revision on the same factual basis unless a notice of 
disagreement is filed within one year of the notice of 
decision.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.  If a 
claim of entitlement to service connection has been 
previously denied and that decision became final, the claim 
can be reopened and reconsidered only if new and material 
evidence is presented with respect to that claim.  
38 U.S.C.A. § 5108; see Manio v. Derwinski, 1 Vet. App. 140, 
145 (1991).  If the Board finds that new and material 
evidence has been submitted, it must then determine whether 
the reopened claim is well grounded based on a review of all 
the evidence of record.  Only if the claim is well grounded 
can the Board apply the third step of the analysis, which is 
to re-adjudicate the claim for service connection on the 
merits, after fulfilling VA's duty to assist the veteran in 
developing the facts of the case.  See Winters v. West, 
12 Vet. App. 203 (1999).

Evidence is considered to be "new" if it was not previously 
submitted to agency decisionmakers and it is not cumulative 
or redundant.  The evidence is "material" if it bears 
directly and substantially upon the specific matter under 
consideration and, by itself or in connection with evidence 
previously considered, it is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998); 38 C.F.R. 
§ 3.156.  New evidence may be found to be material if it 
provides "a more complete picture of the circumstances 
surrounding the origin of the veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its rating decision."  Elkins v. West, 12 Vet. App. 209 
(1999).  

In determining if new and material evidence has been 
submitted, the evidence is generally presumed to be credible.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999) (per 
curiam).  In addition, all of the evidence received since the 
last final disallowance shall be considered in making the 
determination.  See Evans v. Brown, 9 Vet. App. 273, 283 
(1996).

A.  PTSD

The evidence submitted subsequent to the March 1994 denial of 
service connection for PTSD includes the testimony that the 
veteran provided at the August 1998 hearing.  During that 
hearing he testified that while he was in Vietnam he was 
stationed at Bear Cat from the time he arrived until November 
or December 1967, then he was sent to the Mekong Delta for 
four months, then he returned to Bear Cat for the remainder 
of his tour.  The evidence of the time periods in which he 
was stationed at Bear Cat and on the Mekong Delta was not of 
record when service connection was denied in March 1994.  He 
also provided more detailed information regarding the 
ambushes on Highway 15, the raid on the Vietnamese village 
for contraband, and the rocket and mortar attack while on the 
Mekong Delta.  The Board finds that this evidence is new, in 
that it was not considered by the decisionmakers in March 
1994.  The evidence is also material because it bears 
directly and substantially on the issue under appeal, that 
being corroboration of the veteran's claimed stressors.  The 
Board has determined, therefore, that new and material 
evidence has been submitted to reopen the claim of 
entitlement to service connection for PTSD, and the claim is 
reopened.

The next question that must be resolved with regard to the 
claim is whether the veteran has presented evidence that the 
claim is well grounded.  38 U.S.C.A. § 5107(a); Epps, 9 Vet. 
App. at 341. In order to establish a well-grounded claim for 
service connection for PTSD, the veteran must provide 1) 
medical evidence showing a current diagnosis of PTSD; 2) lay 
evidence of having experienced a stressor during service; and 
3) medical evidence of a nexus between the diagnosis of PTSD 
and the claimed in-service stressor.  Gaines v. West, 11 Vet. 
App. 353 (1998).  

The medical evidence shows that the veteran has PTSD, and he 
has presented lay evidence of having incurred stressors 
during his Vietnam service.  In addition, there is medical 
evidence that the PTSD is related to the in-service 
stressors.  The Board finds, therefore, that the claim of 
entitlement to service connection for PTSD is well grounded.  
The Board also finds, however, that VA has not fulfilled its 
duty to assist the veteran in developing the evidence in 
support of his claim, and that additional development is 
warranted prior to considering the substantive merits of the 
claim.  Winters, 12 Vet. App. at 203.  This issue will, 
therefore, be addressed in the remand portion of this 
decision.

B.  Tinnitus, the Residuals of an Injury to the Right Great 
Toe, 
and a Skin Disorder

During the August 1998 hearing the veteran provided testimony 
regarding the onset of tinnitus and the injury to his right 
great toe during service, as well as the symptoms of a skin 
disorder that he experienced following his separation from 
service.  The Board finds that his testimony is new, in that 
that information was not before the decisionmakers when 
service connection was denied in March 1994.  Also, that 
evidence is material, because it bears directly and 
substantially on whether the veteran has tinnitus, a right 
toe disorder, and a skin disorder that are related to 
service.  The Board finds, therefore, that new and material 
evidence has been submitted to reopen the claims of 
entitlement to service connection for tinnitus, the residuals 
of an injury to the right great toe, and a skin disorder 
(including itching over the entire body and tinea pedis), and 
those claims are reopened.

The May 1993 examination report shows that the veteran 
reported having ringing in his ears since 1968, with no 
specific incident at its onset.  The audiometric examiner did 
not provide a diagnosis of tinnitus, nor did the examiner 
indicate that the ringing in the ears or tinnitus was 
etiologically related to an in-service disease or injury.  
See LeShore v. Brown, 8 Vet. App. 406, 409 (1995) (evidence 
that is simply information recorded by a medical examiner, 
unenhanced by any medical comment by that examiner, does not 
constitute competent medical evidence).  

The veteran has presented lay evidence of having ringing in 
his ears since the mortar explosion in 1968.  Although he is 
competent to provide evidence of observable symptoms, he is 
not competent to relate those symptoms to a specific medical 
diagnosis or to a specific cause.  Savage, 10 Vet. App. 
at 496.  The Board finds, therefore, that the first and third 
Caluza elements have not been satisfied.  Caluza, 7 Vet. App. 
at 506.  In the absence of competent medical evidence showing 
a current diagnosis of disability and a nexus between the 
current diagnosis and an in-service disease or injury or the 
continuing symptomatology, the claim of entitlement to 
service connection for tinnitus is not well grounded.  Sacks 
v. West, 11 Vet. App. 314 (1998).

The veteran has presented lay evidence of having injured his 
right great toe during service, and that evidence is 
probative of having incurred such an injury because it 
relates to an observable occurrence.  Savage, 10 Vet. App. 
at 496.  He complained of pain in the right great toe, but he 
has not provided any competent medical evidence probative of 
a current diagnosis of disability relating to the right great 
toe.  Although the examiner in January 1994 provided a 
diagnosis of chronic pain of the right great toe, pain does 
not constitute a diagnosis of disability for the purpose of 
determining whether the claim is well grounded.  Sanchez-
Benitez v. West, 13 Vet. App. 282 (1999).  In addition, the 
veteran has not provided competent medical evidence showing 
that his current complaints are related to the in-service 
injury.  The Board finds, therefore, that the first and third 
Caluza elements have not been satisfied, and that the claim 
of entitlement to service connection for the residuals of an 
injury to the right great toe is not well grounded.  See 
Brammer v. Derwinski, 
3 Vet. App. 223 (1992) (the veteran is not entitled to 
service connection simply because he had an injury in 
service; in the absence of proof of a present disability 
resulting from that injury, his claim is not valid).

The service medical records indicate that the veteran 
received treatment for contact dermatitis while in service.  
In addition, the medical evidence shows that he currently has 
tinea pedis, tinea cruris, and generalized pruritus.  He has 
not presented any medical evidence, however, showing that the 
current diagnoses are related to the disorder that occurred 
during service, or that the disorders are due to Agent Orange 
exposure.  He stated that he had no dermatological symptoms 
for many years, and that the generalized itching recurred 
after he stopped drinking.  Tinea pedis, tinea cruris, and 
pruritus are not listed in 38 C.F.R. § 3.309(e) as diseases 
to which the presumption of service connection applies for 
veteran's who have been exposed to Agent Orange.  In the 
absence of evidence showing that the current skin disorder is 
related to the symptoms documented in the service medical 
records or to Agent Orange exposure, the Board has determined 
that the claim of entitlement to service connection for a 
skin disorder, including tinea pedis and itching over the 
entire body, is not well grounded.  Sacks, 11 Vet. App. 
at 314.

C.  Alcohol Dependence

An injury or disease that is incurred during active service 
is deemed to have been incurred in the line of duty, unless 
the disease or injury is the result of the veteran's own 
willful misconduct or the abuse of alcohol or drugs.  
38 U.S.C.A. §§ 105(a), 1110.  "Willful misconduct" is 
defined as an act involving conscious wrongdoing or a known 
prohibited action, and alcohol and drug abuse are, by 
statute, deemed to be willful misconduct.  Libertine v. 
Brown, 9 Vet. App. 521, 522 (1996); 38 C.F.R. §§ 3.1(n), 
3.301.  Although service connection can be established for 
alcohol dependence that is secondary to a service-connected 
disability for other purposes, the statute prohibits the 
payment of VA disability compensation for alcohol or drug 
abuse.  Barela v. West, 11 Vet. App. 280 (1998); VAOPGCPREC 
7-99, VAOPGCPREC 02-98.

All claims for VA benefits, regardless of the grounds on 
which the claim was previously disallowed, are subject to 
reopening on the basis of new and material evidence.  D'Amico 
v. West, 12 Vet. App. 357 (1999), rev'd No. 99-7110, slip op. 
at 7 (Fed. Cir. April 7, 2000).

The veteran claimed entitlement to VA disability compensation 
for alcohol dependence, which he asserts had its onset while 
he was in service.  In the March 1994 decision the RO denied 
entitlement to service connection for alcohol abuse on the 
basis that the disorder was the result of willful misconduct 
and not subject to service connection.  Although the veteran 
presented evidence at the August 1998 hearing pertaining to 
the onset of alcohol abuse that was not previously before the 
decisionmakers, none of that evidence bears directly or 
substantially on the issue of whether direct service 
connection for alcohol dependence is warranted.  The veteran 
has not indicated that the alcohol abuse is secondary to any 
service-connected disability.  The Board finds, therefore, 
that evidence that is both new and material has not been 
submitted, and the claim of entitlement to service connection 
for alcohol dependence is not reopened.


ORDER

A substantive appeal of the RO's March 1994 decision was not 
timely filed, and that decision is final.

The claims of entitlement to service connection for a 
respiratory disorder and infertility are denied.

New and material evidence having been submitted, the claims 
of entitlement to service connection for PTSD, tinnitus, the 
residuals of an injury to the right great toe, and a skin 
disorder (including itching all over the body and tinea 
pedis) are reopened.

The claim of entitlement to service connection for PTSD is 
well grounded.

The claims of entitlement to service connection for tinnitus, 
the residuals of an injury to the right great toe, and a skin 
disorder (including itching all over the body and tinea 
pedis) are denied.

New and material evidence not having been submitted, the 
claim of entitlement to service connection for alcohol 
dependence is not reopened.


REMAND

As previously stated, in August 1998 the RO asked the 
USASCRUR to verify the stressors that the veteran claimed to 
have experienced while serving in Vietnam.  The USASCRUR 
provided copies of extracts from the Operational Reports--
Lessons Learned of the 9th Infantry Division, the higher 
headquarters of the 9th Military Police Company.  Those 
reports pertain to the activities of the entire infantry 
division, and provide no information relevant to the 9th 
Military Police Company, except for explaining the areas in 
Vietnam in which the infantry division operated.

The USASCRUR informed the RO that morning reports, which 
could be used to verify daily personnel actions, should be 
requested directly from the NPRC.  None of the morning 
reports were, however, requested.

During the August 1998 hearing the veteran narrowed the time 
in which the stressful incidents occurred to three periods.  
He stated that he was stationed at Bear Cat from the time he 
arrived until November or December 1967, then he was sent to 
the Mekong Delta for four months, then he returned to Bear 
Cat for the remainder of his tour.  He also described the 
stressful events in terms of his location at Bear Cat or the 
Mekong Delta.  With this information, the morning reports for 
each period may provide sufficient corroboration of the 
incidents that the veteran claims to have experienced.

To ensure that VA has met its duty to assist the veteran in 
developing the facts pertinent to the claim, this issue is 
REMANDED to the RO for the following development:

1.  The RO should obtain the names and 
addresses of all medical care providers, 
inpatient and outpatient, VA and private, 
who treated the veteran for PTSD since 
September 1997.  After securing any 
necessary release, the RO should obtain 
copies of such records that are not in 
file.

2.  The RO should contact the veteran and 
request from him a complete, detailed 
description of all of the in-service 
events to which he attributes the PTSD.  
He should be asked to provide the dates 
and places of his military assignments, 
his specific duties at each location, and 
the events or experiences he found the 
most upsetting.  He should also be asked 
to describe the events in detail, 
including the date, place, and the names 
of other persons involved.

3.  The RO should request the morning 
reports for the 9th Military Police 
Company from the NPRC for a span of time 
covering the period in which the events 
that have been reported by the veteran 
are claimed to have occurred.

4.  The RO should obtain from the Social 
Security Administration the records 
pertinent to the veteran's claim for 
Social Security disability benefits as 
well as the medical records relied upon 
concerning that claim.

5.  If the above-requested development 
results in credible supporting evidence 
of any of the claimed stressors, or shows 
that the veteran participated in combat, 
the veteran should be provided a 
psychiatric examination in order to 
determine whether he has PTSD as a result 
of the verified in-service stressors.  
The claims file and a copy of this remand 
should be made available to and be 
reviewed by the examiner in conjunction 
with the examination.  The examination 
should include any diagnostic tests or 
studies, such as psychological tests, 
that are deemed necessary for an accurate 
assessment.

The examiner should conduct a thorough 
psychiatric evaluation of the veteran 
and, based on a review of the medical 
records and sound diagnostic principles, 
provide a diagnosis of any pathology 
found.  If the evaluation results in a 
diagnosis of PTSD, the examiner should 
specify which stressors are sufficient to 
support the diagnosis of PTSD.  

The examiner should also explain how the 
veteran's symptoms and stressor(s) meet 
the diagnostic criteria for PTSD as shown 
in the Diagnostic and Statistical Manual 
of Mental Disorders, Third Edition, 
Revised (DSM-III-R) or Fourth Edition 
(DSM-IV).  The examiner should provide 
the complete rationale for all opinions 
given, and state in the report of the 
examination that the case file was 
reviewed in conjunction with the 
examination.

6.  The RO should then review the claims 
file to ensure that all of the above 
requested development has been completed 
to the extent possible.  If an 
examination is provided, the RO should 
ensure that the requested examination and 
opinions are in complete compliance with 
the directives of this remand and, if 
they are not, the RO should take 
corrective action.  See Stegall v. West, 
11 Vet. App. 268 (1998).

7.  After undertaking any additional 
development deemed appropriate in 
addition to that requested above, the RO 
should re-adjudicate the issue of 
entitlement to service connection for 
PTSD.  If any benefit requested on appeal 
remains denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and be 
given the opportunity to respond.

The case should then be returned to the Board, if in order.  
The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky, 12 Vet. App. at 369.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	Mark D. Hindin 
	Member, Board of Veterans' Appeals

 



